Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed 9/28/2021. Claim 1 is amended; and claims 2-5, 7 are cancelled.  Accordingly, claims 1, 6 and 8-10 are currently pending in the application.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103

Claims 1, 6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bors et al (US 5,484,849) in view of Moore et al (US 4,301,264).
Regarding claim 1, Bors et al disclose, in example 1, a method comprising preparing a monomer mixture by combining water, Alipal CO-436 (i.e. an emulsifier) and monomers including butyl acrylate, methyl methacrylate, methacrylic acid, and acetoacetoxyethyl methacrylate (i.e. all monomers read on the at least one unsaturated monomer in present claim 1) which reads on dispersing at least one unsaturated monomer in an aqueous medium to form an emulsified mixture.  Some of the monomer mixture was added to a kettle containing water and Alipal CO-436.  An initiator charge was added (i.e. reads on adding initiator to the emulsified mixture in present claim 1) and polymerized to obtain a latex (i.e. reads on polymerization and forming an emulsion polymer in present claim 1).  The latex was then cooled to ambient temperature.  An 
Bors et al fail to disclose a process step of adding additional oxidation-reduction initiator to the emulsion polymer after all of the at least one unsaturated monomer is fed to the emulsion polymer, and after all of polyol ester of the conjugated acid is introduced to the emulsion polymer. 
However, Moore et al teach that emulsion polymerization process has been employed for several decades in the preparation of polymers from vinyl monomer (col. 1, lines 14-16). No matter how high the conversion of monomer to polymer it is rarely possible or economic to achieve total conversion.  There nearly always remains some residual monomer.  The process for reducing the residual monomer level of a polymer latex prepared by emulsion polymerization comprises exposing the latex in a separate vessel from which the main polymerization has been carried out to conditions under which free radicals are produced by a secondary catalyst added to the latex (col. 1, lines 50-57).  The secondary catalyst which is employed may be redox catalyst (i.e. reads on oxidation-reduction initiator in present claim 1) comprising an oxidizing component and an activator component.  Redox catalyst having an oil soluble oxidizing component are preferred (col. 2, lines 4-18).  Therefore, in light of the teachings in Moore et al and given that polymer in Bors et al is prepared by emulsion polymerization, it would have been obvious to one skilled in art prior to the filing of present application, to include redox catalyst, of Moore et al, in the process of preparing an adhesive composition, of Bors et al, after all of the at least one unsaturated monomer is fed to the emulsion polymer and 
Regarding claim 6, invention of Bors et al relates to the improvement of properties of film forming vinyl polymers.  These polymers have many uses, particularly in adhesives (col. 1, lines 11-13).  The amount of autoxidizable material formulated with the polymer is in the range of from about 0.5 to 15% by weight (col. 6, lines 4-6) which overlaps with the amount of polyol ester of a conjugated acid in present claim 6.  Court held that when the range of instant claims and that disclosed in prior art overlap, a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.
Regarding claim 8, see example 1, of Bors et al, wherein the monomers used in the process of preparing the vinyl polymer includes butyl acrylate and methyl methacrylate (col. 8, line 53).
Regarding claim 9, additives such as thickeners, plasticizers, adhesion promoters etc. may be added (col. 6, lines 51-57).
Regarding claim 10, given that composition, of Bors et al in view of Moore et al, is prepared by a substantially similar process and can be used in the preparation of an adhesive, one skilled in art prior to the filing of present application, would have a reasonable basis to expect the composition, of Bors et al, to function as a water-based pressure sensitive adhesive, absent evidence to the contrary.

Response to Arguments

The rejection under 35 U.S.C. 103 as set forth in paragraph 4, of office action mailed 6/29/2021, are withdrawn in view of the new grounds of rejection set forth in this office action, necessitated by amendment.


Applicant's arguments, filed 9/28/2021, have been fully considered but they are not persuasive. Specifically, applicant argues that water-based PSA firmly adheres to a variety of dissimilar surfaces upon mere contact without the need for more than finger or hand applied pressure.  However, the polymer composition in Bors cures on exposure to oxygen which is an undesirable result with respect to the claimed adhesive.  This curing in Bors is not tied to mere contact as is the case traditionally with water-based PSA.
In response, as stated earlier, given that the adhesive of Bors et al is water based and is used as an adhesive, it is the office’s position that it is capable of functioning as a water based pressure sensitive adhesive.  Applicant has not provided any evidence to show that an adhesive that cures upon exposure to air cannot function as a PSA.  Additionally, there is nothing on the record to indicate that water-based PSA’s are applied in the absence of oxygen.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566. The examiner can normally be reached 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/KARUNA P REDDY/Primary Examiner, Art Unit 1764